UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2014 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-52856 Atomic Paintball, Inc. (Name of registrant as specified in its charter) Texas 75-2942917 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 E. Southlake Blvd., Suite 120-366, Southlake, TX (Address of principal executive offices) (Zip Code) (817) 491-8611 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes x No o As of August13, 2014, the Registrant has 4,418,549 shares of common stock issued and outstanding. 1 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 4. Controls and Procedures. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: ● our ability to develop or acquire operations and exit shell status; ● our ability to raise sufficient working capital necessary to continue to implement our business plan and satisfy our obligations as they become due; ● our ability to continue as a going concern; ● our ability to develop revenue producing operations; ● our ability to establish our brand and effectively compete in our target market; and ● risks associated with the external factors that impact our operations, including economic and leisure trends. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2013 which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in Item 1A. - Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2013.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “Atomic Paintball,” "we"", "our", the "Company" and similar terms refer to Atomic Paintball, Inc., a Texas corporation.In addition, when used herein and unless specifically set forth to the contrary, “Second Quarter 2014” refers to the six months ended June 30, 2014, “Second Quarter 2013” refers to the six months ended June 30, 2013, and “2013” refers to the year ended December 31, 2013. 2 ATOMIC PAINTBALL, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) JUNE 30, DECEMBER 31, Current Assets Cash & cash equivalents $ $ TOTAL ASSETS $ $ Current Liabilities Accounts payableand accrued liabilities $ $ Accrued payroll Accrued interest Note payable - related party Total current liabilities Long-Term Liabilities Convertible note payable - related party Line on credit - related party Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT Preferred Stock, no par value: 2,000,000 shares authorized Series A Convertible Preferred Stock, no par value; 400,000 shares authorized no shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively - - Common Stock, no par value: 10,000,000 shares authorized, 4,418,549 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid in capital Deficit accumulated during the development stage. ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying Notes to Financial Statements. 3 ATOMIC PAINTBALL, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (UNAUDITED) From Inception (May 8, 2001) Three Months Ended Six Months Ended Through June 30, June 30, June 30, OPERATING EXPENSES General and Administrative $ Depreciation and amortization - Total Operating Expenses ) OPERATING LOSS ) OTHER INCOME (EXPENSE) Interest Expense ) Loss before Income Taxes ) Income tax expense - NET LOSS $ ) $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE Basic & Diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING Basic & Diluted See accompanying Notes to Financial Statements. 4 ATOMIC PAINTBALL, INC. (A DEVELOPMEMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (UNAUDITED) FROM INCEPTION (May 8, 2001) For the Six Months Ended THROUGH June 30, June 30, CASH FLOWFROM OPERATING ACTIVITIES NET LOSS $ ) $ ) $ ) ADJUSTMENTS TO RECONCILE NET LOSS TO NET CASH (USED IN) OPERATING ACTIVITIES Depreciation - - Loss on Disposal of Fixed Assets - - Issuance of Common Stock For Services - - Capital contribution of services - - Gain on Settlement of Liabilities - - ) CHANGES IN OPERATING ASSETS & LIABILITIES Increase (Decrease) in accounts payable and accrued liabilities ) Increase in accrued interest Total Cash Flow Used In Operating Activities ) ) ) CASH FLOW FROM INVESTING ACTIVITIES Purchase of Fixed Assets - - ) Total Cash Flow Used In Investing Activities - - ) CASH FLOW FROM FINANCING ACTIVITIES Advances Under Loans From Shareholders - - Advances Under Line of Credit - Related Party - Net Proceeds from Issuance of Common Stock - - Net Proceeds from Issuance of Preferred Stock - - Total Cash Flow Provided By Financing Activities - NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS ) ) Cash and Cash Equivalents at the beginning of the period - Cash and Cash Equivalents at the end of the period $ $
